AS YOU ARE AWARE FROM OUR RECENT TELEPHONE CONVERSATIONS, IT IS THE POLICY OF THIS OFFICE TO SEEK INPUT FROM A STATE AGENCY WHEN AN OPINION REQUEST TO THIS OFFICE CONCERNS MATTERS REGULATED BY THAT AGENCY. ACCORDINGLY, WE REQUESTED AND RECEIVED THE VIEWS OF THE OKLAHOMA TAX COMMISSION REGARDING THE LICENSING REQUIREMENTS FOR RENTAL VEHICLES LOCATED IN OKLAHOMA.
AFTER A THOROUGH REVIEW OF THE MEMORANDUM SUBMITTED BY THE TAX COMMISSION AND AN INDEPENDENT REVIEW OF THE RELEVANT STATUTES AND REGULATIONS, IT WOULD APPEAR THAT YOUR QUESTIONS CAN BE ANSWERED DIRECTLY BY REFERENCE TO OKLAHOMA STATUTES AND TAX COMMISSION REGULATIONS. A FORMAL OPINION FROM THE ATTORNEY GENERAL, THEREFORE, SEEMS UNNECESSARY.
YOUR CONCERNS APPEAR TO BE GENERATED BY THE PROVISIONS OF 47 O.S. 1103 (1989). SECTION 1103 DECLARES THAT
"IT IS THE INTENT OF THE LEGISLATURE THAT THE OWNER OR OWNERS OF EVERY VEHICLE IN THIS STATE SHALL POSSESS A CERTIFICATE OF TITLE AS PROOF OF OWNERSHIP AND THAT EVERY VEHICLE SHALL BE REGISTERED IN THE NAME OF THE OWNER OR OWNERS THEREOF."
THIS LEGISLATIVE SENTIMENT IS AGAIN ECHOED IN THE CERTIFICATE OF TITLE REQUIREMENTS IN 47 O.S. 1105.
IN REGARD TO THE LICENSING AND REGISTRATION OF RENTAL VEHICLES WHICH ARE ENGAGED IN INTERSTATE COMMERCE, HOWEVER, 47 O.S. 1123 (1989) SPECIFICALLY PROVIDES THE OKLAHOMA TAX COMMISSION WITH THE AUTHORITY TO ENTER INTO AND MAKE RECIPROCAL COMPACTS AND AGREEMENTS WHEN THE COMMISSION DEEMS SAME TO BE IN THE INTEREST OF THE RESIDENTS OF THE STATE OF OKLAHOMA, WITH THE PROPER AUTHORITIES OF OTHER STATES, CONCERNING ALL MOTOR VEHICLES ENGAGED IN FOREIGN AND INTERSTATE COMMERCE UPON AND OVER THE PUBLIC HIGHWAYS.
IT IS AN ESTABLISHED MAXIM OF STATUTORY CONSTRUCTION THAT, WHERE TWO STATUTORY PROVISIONS CONFLICT, THE MORE SPECIFIC PROVISION WILL CONTROL. SEE, WITHROW V. RED EAGLE OIL COMPANY, 755 P.2D. 622, 624 (OKLA. 1988). IN THIS CASE, THEN, IT IS CLEAR THAT THE SPECIFIC PROVISIONS OF SECTION 1123 WILL CONTROL OVER THE MORE GENERAL PROVISIONS OF SECTIONS 1103 AND 1105, AND THE TAX COMMISSION DOES HAVE THE AUTHORITY TO ENTER INTO AGREEMENTS WITH OTHER STATES TO ESTABLISH RECIPROCAL LICENSING REQUIREMENTS.
THE TAX COMMISSION HAS EXERCISED THIS AUTHORITY BY ENTERING INTO THE INTERNATIONAL REGISTRATION PLAN WHICH PROPORTIONALLY REGISTERS VEHICLES ENGAGED IN INTERSTATE COMMERCE OR COMBINED INTERSTATE AND INTRASTATE COMMERCE. ARTICLE XI OF THE PLAN IS TITLED AND PROVIDES FOR THE REGISTRATION OF RENTAL VEHICLES. A COPY OF THIS ARTICLE IS ATTACHED FOR YOUR CONVENIENCE.
THIS ARTICLE SETS FORTH THE PROCEDURES FOR PERSONS REGISTERING VEHICLES USED IN THE BUSINESS OF RENTING VEHICLES WITHOUT DRIVERS. ONLY PERSONS OPERATING RENTAL VEHICLES IN MULTI-STATES MAY REGISTER UNDER THE PLAN. VEHICLES OF A BUSINESS OPERATED SOLELY IN OKLAHOMA MUST BE TITLED AND FULLY REGISTERED IN OKLAHOMA AND MUST DISPLAY VALID OKLAHOMA LICENSE PLATES.
UNDER THE PLAN, RENTAL FLEETS ARE TO BE EXTENDED FULL INTERJURISDICTIONAL AND INTRA-JURISDICTIONAL PRIVILEGES WHEN PROPERLY REGISTERED UNDER ARTICLE XI. SEE, SECTION 1112. RENTAL VEHICLES WHICH ARE REGISTERED AND TAGGED IN TEXAS UNDER THE ARTICLE ARE TO BE GIVEN FULL PRIVILEGES IN THIS STATE JUST AS TEXAS IS TO EXTEND FULL PRIVILEGES TO OKLAHOMA RENTAL VEHICLES.
SECTION 116 OF ARTICLE XI PROVIDES THE FORMULA FOR DETERMINING THE NUMBER OF RENTAL VEHICLES IN A FLEET TO BE TAGGED AND TITLED IN OKLAHOMA. THE GROSS REVENUE FROM THE PRECEDING YEAR IS DIVIDED BY THE VEHICLE RENTAL REVENUE FROM TRANSACTIONS THAT ORIGINATED IN OKLAHOMA. THE RESULTING PERCENTAGE IS APPLIED TO THE TOTAL NUMBER OF VEHICLES IN THE FLEET AND THAT FIGURE IS THE NUMBER OF VEHICLES WHICH MUST BE FULLY REGISTERED IN OKLAHOMA.
THE TAX COMMISSION HAS PROVIDED THE FOLLOWING ILLUSTRATION:
  "ASSUME FIRST THAT FLEET A CONSISTS OF 500 VEHICLES; SECONDLY ASSUME THAT THE FLEET GROSSED $1,000,000 IN REVENUE THE PRECEDING YEAR IN TEN STATES; NEXT ASSUME THAT $100,000 OF THAT REVENUE WAS DERIVED FROM OKLAHOMA. BASED UPON THESE ASSUMPTIONS, 10% OF THE REVENUE WAS ACCRUED IN OKLAHOMA AND, CONSEQUENTLY, FIFTY (50) VEHICLES MUST BE FULLY REGISTERED IN OKLAHOMA; THAT IS 10% X 500. ONCE THESE VEHICLES WERE FULLY REGISTERED IN OKLAHOMA, THEN, THEY WOULD BE ENTITLED TO FULL PRIVILEGES IN OKLAHOMA OR IN ANY STATE IN WHICH THEY MIGHT TRAVEL."
IT IS APPARENT, THEN, THAT THE TAX COMMISSION HAS THE AUTHORITY TO ENTER INTO A MULTI-STATE COMPACT WHICH PROVIDES FOR PROPORTIONAL REGISTRATION OF RENTAL VEHICLES WHICH ARE ENGAGED IN INTERSTATE OR A COMBINATION OF INTERSTATE AND INTRASTATE BUSINESS. THE TAX COMMISSION HAS EXERCISED THIS AUTHORITY AND ACCORDINGLY HAS MADE THE STATE OF OKLAHOMA A PARTY TO THE INTERNATIONAL REGISTRATION PLAN WHICH PROVIDES FOR PROPORTIONATE REGISTRATION THROUGH THE FORMULA SET OUT ABOVE.
(REBECCA RHODES)